                    Case 4:15-cr-00056-BRW Document 109 Filed 06/19/20 Page 1 of 3
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                                                                                        ~
                                                                                                                       t;.  19 202D
                                                                                                        JAMESW.            co
                                                          Eastern District of Arkansas                  By:__                 - - ~ ' CLERK
                                                                                                                                   DEP CLERK
             UNITED STA TES OF AMERICA                                )) JUDGMENT IN A CRIMINAL CASE
                                 v.                                   ) (For Revocation of Probation or Supervised Release)
                                                                      )
                       MATTHEW CRAIN                                  )
                                                                      ) Case No. 4:15CR00056-02 BRW
                                                                      ) USM No. 29023-009
                                                                      )
                                                                      ) Danny Glover
                                                                                                 Defendant's Attorney
THE DEFENDANT:
r1'   admitted guilt to violation of condition(s)          Mandatory and Standard        of the tenn of supervision.
•     was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                            Violation Ended
Mandatory                       Commission of another federal, state or local crime.                          12/12/2019
Mandatory                        Unlawful possession of a controlled substance.                               06/13/2019
Standard (7)                     Failure to refrain from excessive use of alcohol and not pur-

                                 chase possess, use, distribute, or administer any controlled

       The defendant is sentenced as provided in pages 2 through _ _3 __ ofthisjudgrnent. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
•     The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully patd. ,f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4501                                                  06/18/2020
                                                                                            Date of Imposition of Judgment
Defendant's Year of Birth:            1981

City and State of Defendant's Residence:                                      /kt!feJff.Jd!lc:r
                                                                                    BILLY ROY WILSON, U.S. District Judge
                                                                                                 Name and Title of Judge


                                                                                             &-11-?o      Date
                  Case 4:15-cr-00056-BRW Document 109 Filed 06/19/20 Page 2 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page   -=2-    of    3
DEFENDANT: MATTHEW CRAIN
CASE NUMBER: 4:15CR00056-02 BRW

                                                  ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
                               substance or any paraphernalia related to any controlled substances, except     06/20/2019

                               as prescribed by a physician.

Standard (1)                   The defendant not leave the judicial district without the permission of         12/19/2019

                               the Court or the probation officer.

Standard (2)                   Failure to report to the probation officer in a manner and frequency directed       12/02/2019

                               by the Court or the probation officer.

Standard (6)                   Failure to notify probation officer ten days prior to any change in residence       12/06/2019

                               or employment.
                     Case 4:15-cr-00056-BRW Document 109 Filed 06/19/20 Page 3 of 3
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment - Page   -=3-    of   3
DEFENDANT: MATTHEW CRAIN
CASE NUMBER: 4:15CR00056-02 BRW


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
TIME SERVED with no term of Supervised Release to follow.




     •     The court makes the following recommendations to the Bureau of Prisons:




     !if   The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                     to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                             By
                                                                                           DEPUTY UNITED ST ATES MARSHAL
